DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, and 6-7 are objected to because of the following informalities:  
Regarding Claim 4, page 4 of 11, lines 4 and 11 the limitation of “the presence” appears it should be “a presence”
Regarding Claim 6, page 8 of 11, line 3, the limitation of “the presence” appears it should be “a presence”
Regarding Claim 7, page 9 of 11, lines 4, 10, and 17, the limitation of “the presence” appears it should be “a presence”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 5, page 7 of 11, line 13, the limitation of “or of the 1,3-propanodiol esters” recites “the 1,3-propanodiol esters” which lacks antecedent basis. Examiner suggests changing the limitation of “or of the 1,3-propanodiol esters” to “or 1,3-propanodiol esters” 
In Claim 7, page 9 of 11, lines 7-8, 14-15, and 22-23, the limitation of “said halogenated disubstituted diaryloxybenzoheterodiazole compound of general formula (IV)” lacks antecedent basis. Examiner suggests changing to “said disubstituted halogenated diaryloxybenzoheterodiazole compound of general formula (IV)” which corresponds to “a disubstituted halogenated diaryloxybenzoheterodiazole compound of general formula (IV)” in claim 5, page 6 of 11, lines 9-10.
Claim 6 is also rejected since the claimed depends on claim 5.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Stossel (US Pub No. 2006/0052612), Akkuratov (EP 2730600), Morishita (US Pub No. 2008/0093985) and Santarelli (WO2012/007834, English translation as US Pub No. 2015/0291575) are the closest prior art.
Strossel et al. teaches a novel compounds containing 2,1,3-benzothiadiazole compound [Abstract] for a photovoltaic device [0073]
Akkuratov et al. teaches a benzothiadiazole derivative with the formula below [Abstract], where R1 and R2 can be an aryloxy, and aryloxy is further defined in in para. 53 and 62 as an aryloxy or arylalkoxyl group such as phenoxy group, which can be used in photovoltaics [Abstract] for providing improved photovoltaic efficiency [0004]
Morishita et al. teaches a material for a solar battery [0203] where the incorporation of a aryloxy group can provide the benefit of improved heat resistance and crystallization suppression [0011]. The alkoxy group can be an phenoxy group [0025].
Santarelli et al. teaches the formation of a benzothiadiazole compound by the following  reaction [0038]:

    PNG
    media_image1.png
    255
    351
    media_image1.png
    Greyscale



	Modified Hiroyama et al. teaches limitations of claims 3 and 5  but does not disclose the limitations of “process for the preparation of a disubstituted diaryloxybenzohterodiazole compound of general formula (I), at least one fluorinated disubstituted benzoheterodiazole compound of formula (II), and at least one aryl alcohol of general formula (III)” in claim 3, and “process for the preparation of a disubstituted diaryloxybenzohterodiazole compound of general formula (I), at least one disubstituted diaryloxybenzoheterodiazole compound of general formula (Ia1), a disubstituted halogenated diaryloxybenzoheterodiazole compound of general formula (IV), at least one aryl boron compound of general formula (V), and at least one aryl-stannylated compound of general formula (VI)” in claim 5
These references would not have been obvious to combine with the teaching of modified Strossel et al. without invoking impermissible hindsight from knowledge gleaned only from the applicant’s disclosure, and such a reconstruction would be improper.
These references, nor any other reference or combination of references in the prior art suggest or render obvious the limitations of “process for the preparation of a disubstituted diaryloxybenzohterodiazole compound of general formula (I), at least one fluorinated disubstituted benzoheterodiazole compound of formula (II), and at least one aryl alcohol of general formula (III)” in claim 3, and “process for the preparation of a disubstituted diaryloxybenzohterodiazole compound of general formula (I), at least one disubstituted diaryloxybenzoheterodiazole compound of general formula (Ia1), a disubstituted halogenated diaryloxybenzoheterodiazole compound of general formula (IV), at least one aryl boron compound of general formula (V), and at least one aryl-stannylated compound of general formula (VI)”  in claim 5 in conjunction with the remaining limitations of the claim 3 and 5 respectively.
Therefore; claims 3-7 are allowed once the claimed objections and claim rejections under 35 USC 112 are overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726